 



Exhibit 10.2
THIS SECURED PROMISSORY NOTE (THIS “NOTE’) WAS ACQUIRED FOR INVESTMENT ONLY AND
NOT FOR RESALE. THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE SECURITIES LAW (COLLECTIVELY, THE “SECURITIES
LAWS”).
THIS NOTE IS NON-NEGOTIABLE AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED
OR HYPOTHECATED (A) WITHOUT MAKER’S (AS HEREINAFTER DEFINED) PRIOR WRITTEN
CONSENT, AND (B) UNLESS (1) LENDER (AS HEREINAFTER DEFINED) FIRST REGISTERS THIS
NOTE UNDER THE SECURITIES LAWS, OR (2) MAKER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO MAKER THAT REGISTRATION UNDER THE SECURITIES LAWS IS NOT
REQUIRED.
SECURED PROMISSORY NOTE

$2,837,087.67   July 27, 2006

          FOR VALUE RECEIVED, Standard Management Corporation, an Indiana
corporation (“Maker”), hereby promises to pay to Michael G. Browning (“Lender”),
on or before the Maturity Date, the principal sum of Two Million Eight Hundred
Thirty-seven Thousand Eighty-seven and 67/100 Dollars ($2,837,087.67), together
with interest on the portion thereof from time to time outstanding at the rate
of twelve percent (12%) per annum from the date hereof until maturity (whether
by acceleration or otherwise) and at the rate of 20% per annum from and after
maturity (whether by acceleration or otherwise) and until paid in full. Maker
shall pay these amounts without relief from valuation and appraisal laws.
ARTICLE I.
TERMS OF PAYMENT
SECTION 1.01 Prepayment During Term.
          Maker may prepay this Note in whole or in part at any time and from
time to time without premium, penalty or other charge or cost. All payments and
prepayments shall be applied (a) first, to amounts due and payable to Lender
under the Fee Letter dated July 26, 2006, from Maker to Lender (the “Fee
Letter”), (b) second, to all accrued costs and expenses that Maker is obligated
to pay or for which Maker is obligated to reimburse Lender hereunder; (c) third,
to accrued and unpaid interest; and (c) fourth, to the reduction of principal.
SECTION 1.02 Payments and Computations.
          (a) Maker shall make payment under this Note in lawful money of the
United States to Lender at Lender’s address stated in Section 3.06 or to such
other address as Lender may from time to time designate to Maker in writing.
          (b) Interest on the principal sum of the Note shall accrue on the
basis of the actual number of days elapsed over a year consisting of 365 or
366 days, as appropriate.
          (c) Whenever any payment to be made hereunder is stated to be due on a
day other than a Business Day (as hereinafter defined), such payment shall be
made on the next succeeding

- 1 -



--------------------------------------------------------------------------------



 



Business Day, and such extension of time shall be included in the computation of
interest. “Business Day” means a day other than a Saturday or Sunday or a
government or bank holiday on which banks generally are closed in the State of
Indiana.
ARTICLE II.
SECURITY
          This Note and Maker’s obligations hereunder are secured by (i) a
Guaranty of even date herewith executed by Rainier Home Health Care Pharmacy, a
Washington corporation (“Rainer”), Precision Healthcare, Inc., a Tennessee
corporation (“Precision”), Long Term Rx, Inc., an Indiana corporation (“Long
Term Rx”), Home Med Channel, Inc., an Indiana corporation (“Home Med”), Holland
Compounding Pharmacy, Inc., a Washington corporation (“Holland CP”), and Holland
Drug Store, Inc., a Washington corporation (“Holland,” and together with
Rainier, Precision, Long Term Rx, Home Med, and Holland CP, the “Guarantors”) in
favor of Lender, (ii) a Security Agreement of even date herewith encumbering
certain personal property of the Guarantors as described therein (the “Security
Agreement”), and (ii) Pledge Agreements of even date herewith pledging the
securities of the Guarantors (the “Pledge Agreements” and together with this
Note, the Fee Letter, the Guaranty, and the Security Agreement, the “Loan
Documents”).
ARTICLE III.
GENERAL PROVISIONS
SECTION 3.01 Maturity Date.
          The indebtedness evidenced by this Note shall mature and shall be due
and payable in full on the earliest to occur of the following (the “Maturity
Date”):
          (a) September 15, 2006;
          (b) the date of consummation of the sale of the assets of Rainier to
Omnicare, Inc. pursuant to the terms of the proposed Asset Purchase Agreement
dated July 28, 2006, among Rainier, Maker, and Omnicare, Inc. (the “APA”);
          (c) August 3, 2006, if the APA has not been executed by, and became
fully enforceable against each of the parties thereto by that date; and
          (d) the date of termination of the APA.
SECTION 3.02 Event of Default.
          The occurrence of any of the following events shall constitute an
“Event of Default” hereunder:
          (a) Maker, any Guarantor, or U.S. Health Services Corp. files a
petition in bankruptcy (or has an involuntary bankruptcy petition filed against
it), make an assignment for the benefit of creditors, is adjudged a bankrupt, or
seeks, agrees or has appointed a receiver or other custodian under applicable
insolvency law.

- 2 -



--------------------------------------------------------------------------------



 



          (b) The occurrence of any “Event of Default” as such term is defined
in the Guaranty, the Security Agreement, or either of the Pledge Agreements.
          (c) Any Guarantor pays, or Maker or U.S. Health Services Corp.
accepts, any dividend or distribution on the capital stock of any Guarantor, or
any Guarantor shall redeem, repurchase, or otherwise acquire or retire any of
its capital stock without the prior written consent of Lender.
SECTION 3.03 Acceleration on Default.
          During the continuance of an Event of Default, the entire outstanding
principal balance hereof, all accrued but unpaid interest hereunder and all
other amounts owing hereunder but unpaid shall, at the option of Lender, become
immediately due and payable. Failure by Lender to exercise such option shall not
be a waiver of the right to do so at any future time for the certain default
giving rise to Lender’s right to accelerate or for any other default.
SECTION 3.04 Waiver of Notice, Etc.
          Maker and all other persons, partnerships, corporations or other legal
entities liable now or at any time for the payment of the indebtedness evidenced
hereby expressly waive all notice, demand for payment, presentment for payment,
protest and notice of protest, notice of intent to accelerate, notice of
acceleration and diligence in collection, and agree that the time of said
payment or any part thereof may be extended by Lender, and further agree that
the real or collateral security or any part thereof may be released by Lender
without in any way modifying, altering, releasing, affecting or limiting any
liens or security interests arising under the Security Agreement or Pledge
Agreements. The failure of Lender to exercise any of his rights under this Note
in any particular instance shall not constitute a waiver of such rights in that
or in any subsequent instances.
SECTION 3.05 Compliance with Usury Laws.
          The provisions of this Note are hereby limited so that in no
contingency or event shall the amount paid or agreed to be paid by Maker for the
use, forbearance or detention of the sums evidenced by this Note exceed the
maximum amount permissible under applicable law. If the performance or
fulfillment of any provision of this Note, or of any other agreement between
Maker and Lender, should involve or purport to require any payment in excess of
the limit prescribed by law, then the obligation to be performed or fulfilled is
hereby reduced to the limit of such validity, and if Lender should ever receive
as interest an amount that would exceed the highest lawful rate, then the amount
that would be excessive interest shall be applied to the reduction of principal
and shall not be counted as interest.
SECTION 3.06 Notices.
          All notices and other communications hereunder shall be in writing,
addressed to the intended recipient as set forth below:

         
 
  If to Lender:   Mr. Michael G. Browning
 
      c/o Browning Investments, Inc.
 
      6100 West 96th Street
 
      Suite 250
 
      Indianapolis, IN 46278

- 3 -



--------------------------------------------------------------------------------



 



         
 
  and copy to:   Baker & Daniels LLP
 
      300 North Meridian Street, Suite 2700
 
      Indianapolis, IN 46204
 
      Facsimile No.: 317-237-1000
 
      Attention: James M. Carr
 
       
 
  If to Maker:   Standard Management Corporation
 
      10689 N. Pennsylvania St.
 
      Indianapolis, IN 46280
 
      Attention: Ronald D. Hunter
 
      Facsimile No.: 317-574-6227
 
       
 
  and copy to:   Sommer Barnard
 
      One Indiana Square, Suite 3500
 
      Indianapolis, IN 46204
 
      Attention: Robert J. Hicks
 
      Facsimile No.: 317-713-3699

Notices will be deemed given when delivered by registered or certified United
States mail, postage prepaid, to the appropriate party at its address shown
above, or when delivered in person, by commercial courier, overnight delivery
service, or confirmed facsimile transmission, or when delivery by any method is
properly tendered but refused. Either party may change such party’s address for
notices by giving notice to the other party in accordance with this section, but
no such change of address will be effective as against any person without actual
knowledge of the change.
SECTION 3.07 Governing Law.
          The validity and effect of this Note shall be governed by the laws of
the State of Indiana, without regard to its conflicts of law principles.
SECTION 3.08 Costs of Enforcement.
          On demand, Maker shall pay or reimburse Lenders for the payment of any
reasonable costs or expenses (including reasonable outside attorneys’ fees and
disbursements) actually expended by Lenders in connection with or incidental to
(a) any Event of Default hereunder, or (b) the collection of the indebtedness
evidenced by this Note or the Fee Letter, and exercise or enforcement by or on
behalf of Lender of any of his rights or remedies, or of Maker’s or Guarantor’s
obligations, under this Note or any of the other Loan Documents.
SECTION 3.09 Time of Essence.
          Time shall be of the essence in the payment and performance by Maker
of all of its obligations under this Note.

- 4 -



--------------------------------------------------------------------------------



 



SECTION 3.10 No Oral Modification.
          This Note may not be amended, cancelled, discharged, extended or
modified except in a writing executed by the party against whom enforcement of
any waiver, change, modification or discharge is sought.
          IN WITNESS WHEREOF, Maker has executed this Secured Promissory Note as
of the date first above written.

            “MAKER”

Standard Management Corporation
      By:   /s/ Ronald D. Hunter       Name:  Ronald D. Hunter     
Title:    Chairman, President and Chief Executive
Officer 
 

- 5 -